                          IN THE UNITED STATES DISTRICT COURT

                           FOR THE EASTERN DISTRICT OF TEXAS

                                         LUFKIN DIVISION

NIJINSKI TYWON MURPHY                              §

VS.                                                §                  CIVIL ACTION NO. 9:18cv169

STATE OF TEXAS                                     §

                 ORDER OVERRULING OBJECTIONS AND ADOPTING
             THE MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

        Plaintiff Nijinski Tywon Murphy, an inmate at the Hughes Unit of the Texas Department of
Criminal Justice, Institutional Division, proceeding pro se, filed the above-styled civil rights lawsuit.

The Court previously referred this matter to the Honorable Keith F. Giblin, United States Magistrate

Judge, for consideration pursuant to applicable orders of this court. The Magistrate Judge has

submitted a Report and Recommendation of United States Magistrate Judge recommending this

lawsuit be dismissed for failure to state a claim upon which relief may be granted.

        The Court has received and considered the Report and Recommendation of United States

Magistrate Judge, along with the record and pleadings. Plaintiff filed objections to the Report and

Recommendation.

        The Court has conducted a de novo review of the objections in relation to the pleadings and

the applicable law.     After careful consideration, the court is of the opinion the objections are

without merit. Plaintiff seeks money damages for three allegedly improper criminal convictions.

However, as plaintiff has not demonstrated the convictions have been reversed on appeal, expunged

by executive order or called into question by a federal court’s issuance of a writ of habeas corpus,

and as a finding in his favor would imply the convictions are invalid, he is not entitled to relief in

this proceeding. Heck v. Humphrey, 512 U.S. 477, 486-87 (1994).

                                               ORDER

        Accordingly, plaintiff’s objections are OVERRULED. The findings of fact and conclusions

of law of the Magistrate Judge are correct and the report of the Magistrate Judge is ADOPTED. A
final judgment shall be entered dismissing this lawsuit.



        So Ordered and Signed
        Aug 20, 2019




                                                 2
